Citation Nr: 0032097	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  98-17 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral wrist 
injuries.

3.  Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active duty from December 1968 to November 
1970 and from March 1971 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for acne 
vulgaris and fungal infection, for internal derangement of 
the right knee, for hypertension, for a back condition, for 
presbyopia, for residuals of wrist injuries (claimed as right 
and left hand injuries), for a kidney condition, and for 
elevated liver function.  The veteran perfected appeals as to 
all eight issues cited in the June 1998 rating decision.  
This matter also comes before the Board from an October 1998 
rating decision in which the RO denied service connection for 
PTSD.

At a personal hearing at the RO in July 1999, the veteran 
withdrew his appeals pertaining to the claims for service 
connection for hypertension, for presbyopia, for a kidney 
condition, and for elevated liver function.  By rating action 
dated in July 1999, the RO granted service connection for 
internal derangement of the right knee and for tinea 
versicolor.  Accordingly, the only remaining issues for 
appellate consideration are entitlement to service connection 
for PTSD, for bilateral wrist injuries, and for a low back 
disorder.  

In July 2000 a hearing was held at the Los Angeles, 
California RO, before N.R. Robin, who is the Veterans Law 
Judge rendering the final determination in this claim, and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000). 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for reasons more fully 
explained below, a remand is required.  

PTSD

The veteran contends that he has PTSD based on his 
experiences in Vietnam.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  

At the July 2000 hearing the veteran testified that during 
service he was in Vietnam and claimed he was supposed to 
receive a Combat Action Award or Ribbon while he was in Chu 
Lai, but it was never but into the record book.  He reported 
an incident where he was coming out of the barracks, and the 
barracks were blown up and they had to pull all the Navy 
chiefs and first class out of the building and then go to the 
bunkers.  He reported that he was in the 1st Marine Division, 
Bravo Company at the time of the incident.  A determination 
should be made as to whether the veteran "engaged in combat 
with the enemy."

The Board notes that although the veteran has reported 
stressor events involved with his service in Vietnam, has 
received therapy by attending a VA PTSD group, and several VA 
treatment records noted that the veteran reported a chronic 
history of multiple symptoms "suggestive of PTSD", what is 
missing from the record is credible supporting evidence that 
the claimed in-service stressors occurred and a clear 
diagnosis of PTSD based on any verified in-service stressors.  

In August 1998, the RO sent a letter to the veteran 
requesting that he submit specific information pertaining to 
the traumatic events he reportedly experienced during his 
service in Vietnam, and enclosed a document titled 
"Information in Support of Claim for Service Connection for 
PTSD".  The record reflects that the veteran has not 
responded to the RO's letter and has not completed the 
enclosed document.  In light of the new legislation cited 
above, the Veterans Claims Assistance Act of 2000, the 
veteran should be provided another opportunity to complete 
this document and provide more specific information 
pertaining to any claimed in-service stressor event.  
Additionally, the RO should attempt to obtain the veteran's 
service personnel records.  

The record reflects that the RO has not made efforts to 
verify the veteran's alleged stressors through the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), and 
in the judgment of the Board such should be accomplished as 
part of the VA's duty to assist him with his claim.  Although 
the veteran has not, at this point, provided much specific 
information as to the alleged stressors, the Board notes that 
the question of whether the stressors may be corroborated is 
a matter to be determined by the USASCRUR.  

Additionally, in view of the lack of a clear diagnosis of 
PTSD in the record, if any of the veteran's reported 
stressors are verified, the RO should schedule the veteran 
for a VA examination to clarify whether or not he has PTSD 
based on any verified experiences in the Vietnam.  Also on 
remand the RO should secure any recent psychiatric treatment 
records.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  

Bilateral Wrist Injuries and Low Back Disorder

The veteran testified, in July 1999 and July 2000, that he 
injured his wrists and his low back during a motor vehicle 
accident in service in 1971.  He claimed that he was a 
passenger in the back seat of a car that hit a farm vehicle, 
and that he was not thrown from the car, but his upper body 
fell through the front windshield and lacerated his wrists.  
He claimed he underwent surgery on his wrists, had 30 days of 
sick leave, and underwent rehab for his wrists.  He testified 
that an MRI was done of his back, but he did not feel back 
discomfort immediately.  He started having problems with his 
back once he got back on his feet and was doing regular 
training.  He claimed he subsequently injured his back again 
in another motor vehicle accident at Camp Pendelton.  In the 
second accident, he was reportedly driving and hit somebody 
and the force of the impact from the accident left him unable 
to do any running as required by the Marine Corps.  He also 
testified that he was treated for his back during service, 
from 1973 to approximately 1985.  

On a VA examination in May 1996, the veteran reported having 
right wrist pain with strenuous use, since 1978, when his 
wrists were reportedly "strained" when a barracks was blown 
up in Vietnam.  In an x-ray report of the wrists, it was 
noted that the "findings could be consistent with an old 
trauma".  The diagnoses included "residual, wrist injuries, 
possible carpal tunnel syndrome".  

Service medical records from the veteran's first period of 
service show that he served in Vietnam, but there was no 
complaints or finding of any wrist injury.  Service medical 
records from his later period of service show that he was 
involved in several motor vehicle accidents during service, 
including in October 1971.  The record reflects that in 
October 1971 he was a passenger in the back seat of a car, 
and was thrown forward against the seats but remained in the 
car.  He complained of a painful left elbow, right knee, and 
left ankle.  The impression was multiple contusions of the 
right knee, left elbow and foot, and x-rays were normal.  One 
week after the accident he reported having low back pain, and 
an orthopedic consultation revealed he had "normal post 
injury pain".  In November 1971 he reported that in the car 
accident in October he injured his back and his left hand, 
and had trouble walking and lying down.  He later complained 
of low back pain and there was evidence of right 
paravertebral muscle spasms.  In December 1975 he was in a 
car accident, but sustained no broken bones.  He was hit in 
the chest and had an episode of shortness of breath.  He 
later reported having lower back pain, and it was noted that 
he had a bruise over the left iliac crest.  In April 1981 he 
was taken to the hospital via ambulance after the car he was 
in struck a stopped vehicle, and he struck his forehead on 
the windshield and his right knee on the steering wheel.   

Although the veteran has testified extensively as to symptoms 
associated with his wrists and his low back, there has been 
no finding of any disability of either wrist or of the low 
back.  He testified that all of his current treatment for his 
wrists and low back was at the VA Medical Outpatient Clinic 
in Plummer, but such treatment records, dated up to August 
2000, only show treatment on three occasions for right hand 
complaints.  Nonetheless, the Board notes that there has been 
no assessment made as to whether any of the veteran's 
reported wrist symptomatology or disability or low back 
symptomatology or disability is related to any incident in 
service.  Accordingly, the veteran should be scheduled for a 
VA examination to determine the nature and probable etiology 
of any right or left wrist disability and any low back 
disability.  

The Board notes that the veteran has reported two incidents 
where his wrists were reportedly injured in service, neither 
of which has been confirmed by the evidence of record.  He 
testified that he injured his hands as a result of walking 
out of barracks that exploded, however, neither the explosion 
of the barracks nor the reported hand injuries are documented 
in the evidence of record.  Also, although the available 
service medical records reflect that the veteran was involved 
in a motor vehicle accident in 1971 in service, there is no 
indication that he injured (lacerated) his wrists at that 
time.  Thus, he should be provided an opportunity to submit 
any additional information (i.e., police reports, insurance 
claims, pictures, etc.) which may confirm the wrist injuries 
which he reported occurred in 1971.  

The Board also notes that in a VA treatment record dated in 
October 1998 it was noted that the veteran's exercise 
consisted of riding a bike and weight lifting.  In January 
2000 it was noted that he was seen for pain on the left side 
for a few days and reported that he was a "heavy lifter" 
and had started a new exercise regimen.  The veteran has also 
testified that he went to the gym, but did not use individual 
weights, and used machines only.  The impact of any such 
exercise should be addressed by the VA examiner in providing 
an opinion as to the nature and etiology of the veteran's 
right or left wrist disability and low back disability.

The Board also notes that at the July 2000 hearing, the 
veteran's representative reported that service medical 
records from the veteran's second period of service are 
incomplete, and that records dating from April 1984 to July 
1989 are missing.  The veteran testified that at that time he 
was stationed at the San Diego, El Toro, and Los Angeles 
Marine Recruit Depots, and that he was treated at facilities 
located at each of these installations.  The RO should 
attempt to obtain these additional service medical records, 
or account for their unavailability.  

The record also reflects that the veteran testified that he 
worked various security jobs, including as a security guard 
in a nuclear power plant, which he eventually had to quit due 
to his low back disability.  He testified that he underwent 
pre-employment physicals for these jobs.  Since such records 
may tend to support his claim for service connection, he 
should be asked to provide specific information (and 
authorizations) pertaining to these security jobs, and the RO 
should attempt to obtain any such records.


Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his PTSD, for his wrists, and for his low 
back since July 2000.  The veteran should 
also be asked to provide the names and 
addresses of any employers with whom he 
underwent pre-employment physicals.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  This 
should specifically include current 
treatment records from the VA Outpatient 
Clinic in Plummer.

2.  The RO should take the necessary 
steps to obtain the veteran's service 
personnel records from his first period 
of active service dating from December 
1968 to November 1970.  All efforts to 
obtain the veteran's service records 
should be documented.  If there are no 
such records available, then it should be 
so certified.

3.  The RO should conduct an exhaustive 
search for the veteran's service medical 
records dated from April 1984 to July 
1989, including contacting the San Diego, 
El Toro, and Los Angeles Marine Recruit 
Depots.  All efforts to obtain the 
veteran's service medical records should 
be documented.  If there are no 
additional records available, then it 
should be so certified.

4.  The RO should send to the veteran a 
PTSD development letter, asking that he 
provide a comprehensive statement, 
containing as much detail as possible, 
regarding the stressors to which he 
alleges he was exposed in service.  He 
should provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of events as well as 
identifying information concerning any 
other individuals involved, including 
their names, ranks, units of assignment 
or any other identifying detail.  The 
veteran is advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events, and 
that he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  

5.  The RO should then prepare a summary 
of the veteran's reported stressors, 
based upon his testimony in July 2000, as 
well as any information pertained 
pursuant to the above request.  This 
summary, and all associated documents 
including any service personnel records, 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR).  The USASCRUR should then be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors.  All records obtained 
should be associated with the claims 
folder.

6.  Thereafter, if verification of any 
stressor(s) is provided, or if it is 
determined that the veteran "engaged in 
combat with the enemy" and the stressor 
is related to that combat, the RO should 
have the veteran undergo a VA psychiatric 
examination.  The claims folder should be 
provided to and reviewed by the examiner 
prior to the examination so that the 
pertinent aspects of the veteran's 
military and medical history may be 
reviewed.  Any diagnosis of PTSD should be 
in accordance with DSM-IV.  If PTSD is 
diagnosed, the examiner must specify for 
the record the stressors which support a 
diagnosis of PTSD and the evidence relied 
upon to determine the existence of the 
stressors.  Such tests as the examiner 
deems necessary should be performed, to 
include psychological testing.  The 
clinical findings and reasons upon which 
the opinion is based should be clearly set 
forth.  

7.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and probable etiology of any 
left or right wrist disability, and any 
low back disability.  The claims folder, 
as well as a copy of this Remand, should 
be provided to and reviewed by the 
examiner, prior to the examination, so 
that the examiner may review pertinent 
aspects of the veteran's military and 
medical history.  The VA examiner should 
assess the impact, if any, that the 
veteran's weightlifting may have had on 
his wrists and low back.  The examiner 
should provide opinions as to: (1) 
whether it is as likely as not that the 
veteran's left and/or right wrist 
disability are/is related to the motor 
vehicle accident that occurred in service 
in 1971, rather than to other intervening 
causes; and (2) whether it is as likely 
as not that any low back disability is 
related to either the motor vehicle 
accident that occurred in service in 1971 
or 1975, rather than to other intervening 
causes.  The clinical findings and 
reasons upon which any opinion(s) 
expressed are based should be clearly set 
forth.

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

9.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N.R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


